Citation Nr: 1043556	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that granted the Veteran service connection for 
bilateral hearing loss and assigned an initial noncompensable 
disability rating.

As the appeal of the Veteran's claim for a higher rating emanates 
from his disagreement with the initial rating assigned following 
the grant of service connection, the Board has characterized the 
claim as for a higher initial rating in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

In September 2010, the Veteran was notified of the time and place 
of a Board hearing he had requested.  See 38 C.F.R. § 20.704(b) 
(2010).  However, he withdrew his hearing request in writing via 
a September 2010 statement to VA.  Accordingly, the Board finds 
that the Veteran's request for hearing has been withdrawn.  38 
C.F.R. § 20.704(d) (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim. 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2010).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the relevant regulation, ratings for hearing loss 
are determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per 
second).  To evaluate the degree of disability from hearing 
impairment, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As set forth in the regulations, Tables 
VI, VIa, and VII are used to calculate the rating to be assigned.  
See id.

The Board acknowledges that, in addition to VA audiological 
examinations conducted in April 2007 and July 2008, the Veteran 
obtained an audiological evaluation from a private audiologist in 
March 2007.  Report of that evaluation, which has been associated 
with the claims file, identifies the Veteran's diagnosis as 
"bilateral mild downsloping to moderately[]severe high-frequency 
sensorineural hearing loss."  The audiologist noted that an 
audiogram had been conducted on March 29, 2007, and refers the 
reader to the report of the audiogram for "detailed test 
results."  However, the audiogram report itself is not of 
record.  Further, the Board notes that although controlled speech 
recognition testing appears to have been conducted at the time, 
it is unclear from the report whether the testing was conducted 
in the Maryland CNC format as required by VA regulation, or what 
the results of any such testing may have been.  

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  Further, the United 
States Court of Appeals for Veterans Claims has recently held 
that, in some instances, VA has a duty to return for 
clarification unclear or insufficient private examination 
reports.  Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 
2010).  In Savage, the Court held that private audiological 
examinations that did not specify, among other things, the type 
of speech recognition testing conducted were exactly the type of 
medical record that VA has a duty to seek to clarify, as the 
reports in question "reasonably appear[ed] to contain 
information that is not otherwise in the record and that may 
potentially help substantiate" a veteran's claim.  Id.  

The Board finds that the current claim, in which the Veteran has 
supplied a private audiological report that fails to clarify the 
type of speech recognition testing conducted or the specific 
numerical results of the audiogram performed, is substantially 
similar to the fact pattern in Savage, supra.  Therefore, on 
remand the agency of original jurisdiction (AOJ) must send the 
private audiological examiner a letter and request that he 
specify 1) what type of speech recognition testing was performed 
at the Veteran's March 2007 evaluation, as well as the specific 
scores reported on such testing; and 2) the specific results, in 
numerals, from the audiogram performed at that time, for 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both the 
right and left ears.  See, e.g., Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The AOJ must 
associate any records obtained with the claims file.  If any 
records sought are determined to be unavailable, the Veteran must 
be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
should be sent a letter specifically 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of record 
relating to the Veteran's hearing loss 
disability to be obtained.  

2.  The agency of original jurisdiction 
(AOJ) must send the private audiological 
examiner a letter and request that it 
specify 1) what type of speech recognition 
testing was performed at the Veteran's 
March 2007 evaluation, as well as the 
specific scores reported on such testing; 
and 2) the specific results, in numerals, 
from the audiogram performed at that time, 
for frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in both the right and left 
ears.  The AOJ must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2010) 
regarding requesting records.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are determined to be 
unavailable, the Veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be re-adjudicated in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

